In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2059

UNITED STATES OF AMERICA,

Plaintiff-Appellee,

v.

ADAM JADERANY, a/k/a AHMAD JADERANIPOOR,
a/k/a A.J. JADERANY, a/k/a AHMAD JADERANY,

Defendant-Appellant.



Appeal from the United States District Court
for the Northern District of Indiana, Fort Wayne Division.
No. 97 CR 6--William C. Lee, Chief Judge.


Argued November 8, 1999--Decided July 21, 2000



      Before POSNER, Chief Judge, and RIPPLE and DIANE P.
WOOD, Circuit Judges.

      RIPPLE, Circuit Judge. Adam Jaderany, a used car
salesperson in Fort Wayne, Indiana, was indicted
for his participation in a scheme to defraud used
car buyers. The scheme involved purchasing used
cars at auction, rolling back their odometers,
altering their titles, and then reselling them.
At trial, the Government provided testimony that
Mr. Jaderany was involved personally in altering
both the odometers and the titles of used cars,
and the jury convicted him on six counts of
transporting stolen goods and securities across
state lines. After his motion for acquittal was
denied, Mr. Jaderany asked the district court to
grant him a downward departure in sentencing
based on his family circumstances and his
community involvement as a successful
businessman. The district court denied the
request for the departure.

      On appeal, Mr. Jaderany submits that the
evidence was insufficient to support his
conviction and that the district court made a
mistake of law when it refused to grant him a
downward departure. We hold that there was
sufficient evidence to support a conviction and
that the district court properly analyzed the
question of whether it should grant a downward
departure. We therefore affirm the judgment of
the district court.

I
BACKGROUND

      Because this is an appeal from a conviction, we
must construe the facts in the light most
favorable to the Government. See Jackson v.
Virginia, 443 U.S. 307, 319 (1979); United States
v. Asher, 178 F.3d 486, 488 n.6 (7th Cir. 1999);
United States v. Wingate, 128 F.3d 1157, 1158
(7th Cir. 1997). The Government prosecuted Adam
Jaderany for his involvement in a scheme to
purchase used cars at auction, roll back the
odometers, and then re-sell them. He was
convicted under 18 U.S.C. sec. 2314 (transporting
forged securities) and 2 (aiding and abetting).
We summarize briefly the relevant facts.

      The scheme to defraud used car buyers originated
with several auto dealers in Illinois. The
dealers obtained vehicles at auto auctions. After
a car was purchased at auction, its odometer was
rolled back in order to increase the resale value
of the car. The title was then altered to reflect
the new lower mileage.

       When Illinois stopped processing titles
submitted by several of the dealers, they turned
to Mr. Jaderany, who obtained false Indiana
titles for them. The false titles had the names
of people chosen randomly out of the phone book.
Mr. Jaderany provided forged power of attorney
documents to his employees, allowing them to
obtain title in the names of the unaware,
randomly selected people. According to witnesses,
Mr. Jaderany was involved personally in both
tampering with odometers and altering titles.
There was also evidence that documents relating
to the vehicles were transported across state
lines.

      Mr. Jaderany was indicted on 21 counts relating
to the alleged fraud. The jury convicted him on
six of those counts, relating to the fraudulent
resale of six vehicles. Mr. Jaderany moved for
acquittal, arguing that the evidence was
insufficient to support the conviction. The
district court denied that motion.

      The district court also refused to grant Mr.
Jaderany’s request for a downward departure based
on his family ties and community status. Mr.
Jaderany provided extensive evidence that he had
important responsibilities to his wife and
children and that he was a well-regarded
businessman in the community. The district court
found that his evidence did not indicate unusual
circumstances that would take him outside the
"heartland" of family and employment
circumstances cases and that, therefore, a
departure was unwarranted.

II
DISCUSSION
A. The Sufficiency of the Evidence
1.

      A defendant seeking to overturn a conviction
based on the insufficiency of the evidence faces
a "heavy burden." United States v. Granados, 142
F.3d 1016, 1019 (7th Cir. 1998); United States v.
Agostino, 132 F.3d 1183, 1192 (7th Cir. 1997). We
must view all of the facts in the record in the
light most favorable to the Government. See
Jackson, 443 U.S. at 319; United States v. Curry,
187 F.3d 762, 769 (7th Cir. 1999). Drawing all
reasonable inferences favorable to the
Government, we must determine whether it has
proved the elements of the crime beyond a
reasonable doubt. See United States v. Hill, 187
F.3d 698, 700 (7th Cir. 1999); United States v.
Masten, 170 F.3d 790, 794 (7th Cir. 1999).
Reversal is appropriate only if there is truly no
evidence from which the jury reasonably could
have convicted the defendant. See Masten, 170
F.3d at 794; Granados, 142 F.3d at 1019.

      Mr. Jaderany was convicted of violating 18
U.S.C. sec. 2314, which governs the
transportation of stolen goods and securities
across state lines. The district court instructed
the jury that to convict Mr. Jaderany, the
Government was required to prove four elements of
the crime: (1) that the defendant transported
securities in interstate commerce, or caused them
to be transported; (2) that the securities were
forged or altered at the time the defendant
transported them; (3) that the defendant knew the
securities were forged or altered at the time the
defendant transported them; and (4) that the
defendant acted with unlawful or fraudulent
intent. This instruction was a proper statement
of the law. See United States v. Yusufu, 63 F.3d
505, 509-10 (7th Cir. 1995); accord United States
v. Drew, 722 F.2d 551, 553 & n.1 (9th Cir. 1983)
(using a slightly different formulation of the
same elements); United States v. Johnson, 718
F.2d 1317, 1323 (5th Cir. 1983) (en banc) (same);
United States v. Brown, 605 F.2d 389, 393 (8th
Cir. 1979) (same)./1

2.

      Mr. Jaderany’s argument is based primarily on a
perceived analogy between his case and the case
of James Rekrut in United States v. Martin, 815
F.2d 818 (1st Cir. 1987). In Martin, co-defendant
Rekrut showed that the evidence was insufficient
to convict him. See id. at 824-27. In that case,
Rekrut was a salesman for a car dealer who was
found to be perpetrating a fraud on consumers.
Rekrut argued that there was no evidence showing
that he should have known that he was part of a
fraudulent scheme. The Government entered no
expert testimony demonstrating that actions taken
by Rekrut were inconsistent with normal business
practices in the used car industry. See id. at
826. The First Circuit held that Rekrut’s
conviction could not stand, because the
Government had not foreclosed the possibility
that a person in Rekrut’s position would think he
was working for a legitimate business. See id. at
826-27. Mr. Jaderany argues that, as in that
case, the Government has not provided evidence of
what constituted normal business procedures in
the sale of used cars, to compare with Mr.
Jaderany’s conduct. He also argues that the
Government had the obligation to provide such
testimony in order to prove that Mr. Jaderany
acted with knowledge or intent. Finally, he notes
that he was acquitted on most of the counts
which, he argues, supports an argument of
insufficient evidence.

      The Government responds that the evidence
missing in Martin--evidence showing that the
defendant was "aware of the fraudulent nature" of
the documents--is present here. Martin, 815 F.2d
at 825. Several witnesses testified at Mr.
Jaderany’s trial that he had personal knowledge
of fraud. Charles Bellavia, an automobile
purchasing agent, testified that he personally
saw Mr. Jaderany alter a vehicle title and that
he was with Mr. Jaderany when they both witnessed
a vehicle’s odometer being rolled back. Colleen
Dunn, an insurance agent and former car
salesperson, testified that she spoke to Mr.
Jaderany personally and that he obtained new and
fraudulent titles for her in exchange for a fee.
She also testified that Mr. Jaderany said he
would choose names out of the phone book to use
on titles. Joseph Sosani, who was convicted for
his involvement in the odometer rollbacks,
testified that, on one occasion, Mr. Jaderany was
present when a title was altered to reflect lower
mileage. Robin Lee Younger, the bookkeeper for an
automotive repair shop, testified that Mr.
Jaderany offered money to have the odometers
rolled back on automobiles even though a mechanic
told him it was illegal. Frank Loftus, a former
employee of Mr. Jaderany’s, testified that he saw
Mr. Jaderany forge titles.

      The Government submits that all of this evidence
is sufficient to show that Mr. Jaderany knew the
essential purpose of the scheme and intended to
further it. Distinguishing Martin, the Government
points out that in that case Rekrut was a low-
ranking employee in the scheme handling documents
that appeared valid on their face. Here, it
argues, Mr. Jaderany was shown to have personally
involved himself in altering titles and thus
demonstrated a knowledge that Rekrut lacked.
Furthermore, it contends, expert testimony is
unnecessary to show that Mr. Jaderany’s practices
were not accepted in the industry. The Government
also notes that, although Mr. Jaderany was
acquitted on many of the counts, such acquittals
do not require acquittal on the six counts of
which he was convicted. See United States v.
Powell, 469 U.S. 57 (1984).

3.

      Our task here is to consider only whether the
Government provided sufficient evidence to permit
a reasonable jury to find that Mr. Jaderany acted
with knowledge and intent. We believe that the
Government has met that burden. Several witnesses
provided testimony about Mr. Jaderany’s personal
involvement in altering titles and rolling back
odometers. This testimony, once found credible by
the jury, was sufficient to show that Mr.
Jaderany acted with the requisite knowledge and
intent. We shall not question the jury’s decision
on this credibility issue. See United States v.
McGee, 189 F.3d 626, 630 (7th Cir. 1999) ("As we
have made clear, it is not our role, when
reviewing the sufficiency of the evidence, to
second-guess a jury’s credibility
determinations."); United States v. McCaffrey,
181 F.3d 854, 856 (7th Cir. 1999) ("We will not
substitute our own credibility assessment for
that of the factfinder . . . ."). Mr. Jaderany’s
analogy to Martin is unavailing because, unlike
in that case, the Government has provided
evidence from which a reasonable jury could infer
that he personally knew the fraudulent nature of
his actions.

      Our assessment is not undermined by the jury’s
decision to convict Mr. Jaderany on some counts
but not on others. We conduct our sufficiency of
the evidence review "independent of the jury’s
determination that evidence on another count was
insufficient." Powell, 469 U.S. at 67; United
States v. Iriarte-Ortega, 113 F.3d 1022, 1024 n.2
(9th Cir. 1997) (quoting Powell); United States
v. Reed, 875 F.2d 107, 111 (7th Cir. 1989)
(same). The counts charged violations of
different statutory sections and related to
different vehicles, and the jury reasonably could
have found that the evidence supported
convictions relating to some vehicles but not
others.

B.   The Downward Departure

       Having found that the jury verdict was based on
sufficient evidence, we turn to Mr. Jaderany’s
claim that the district court abused its
discretion by not granting him a downward
departure based on his family circumstances and
employment. We may reverse a district court’s
decision to refuse a departure when it makes a
mistake of law. See United States v. Corry, 206
F.3d 748, 750 (7th Cir. 2000); United States v.
Thomas, 181 F.3d 870, 873 (7th Cir. 1999).
However, if the district court had a correct
legal understanding of the guideline yet still
chose not to depart, we lack jurisdiction to
review its decision. See United States v.
Williams, 202 F.3d 959, 964 (7th Cir. 2000);
United States v. Hegge, 196 F.3d 772, 774 (7th
Cir. 1999). Mr. Jaderany argues that the district
court made a mistake of law when it determined
that his specific circumstances did not place him
outside the boundary of the guideline’s
heartland./2 We must determine whether the
district court’s decision that Mr. Jaderany fell
within the heartland of Guidelines cases was a
mistake of law or, in contrast, was an exercise
of discretion of the type we may not review.
1.

      The Supreme Court explained the appropriate
standard for appellate review of the district
court’s decisions about sentencing departures in
Koon v. United States, 518 U.S. 81 (1996). In
doing so, it adopted the methodology of the Court
of Appeals for the First Circuit in United States
v. Rivera, 994 F.2d 942 (1st Cir. 1993), an
opinion written by then-Chief Judge Breyer. Koon,
518 U.S. at 95. In Koon, the Supreme Court
explained that each sentencing guideline applies
to a "heartland" of cases, which are the "’set of
typical cases embodying the conduct that each
guideline describes.’" Id. at 93 (quoting 1995
U.S.S.G. ch. 1, pt. A, intro. comment. 4(b)). The
district court should depart from the Guidelines
only if some unusual feature of the case takes it
out of the heartland: the conduct at issue
differs significantly from the norm even though
the guideline linguistically applies. See id. at
93-95. There are three kinds of potentially
unusual factors: forbidden factors, encouraged
factors, and discouraged factors. See id. at 95-
96. Forbidden factors, such as race or national
origin, see id. at 93, may never be used. See id.
at 95-96. An encouraged factor, such as victim
provocation, see id. at 94, may be used when the
applicable guideline has not already taken the
circumstance at issue into account. See id. at
96. A discouraged factor, or an encouraged factor
already accounted for by the applicable
guideline, should be used as a basis for
departure only "if the factor is present to an
exceptional degree or in some other way makes the
case different from the ordinary case where the
factor is present." Id.

      In Koon, the Supreme Court also held that
appellate courts should review departure
decisions only for an abuse of discretion
because, on most issues that might arise in this
context, district courts are better suited than
appellate courts to decide what kinds of cases
fall outside the heartland. See id. at 98-99.
Nevertheless, an appellate court must reverse if
the district court made a mistake of law. Such a
mistake of law constitutes an abuse of
discretion. See id. at 100. A district court
makes a mistake of law when it relies on a factor
that may not be considered in any case, see id.,
or determines that the court has no authority to
depart when in fact it does. See United States v.
Farouil, 124 F.3d 838, 845 (7th Cir. 1997). A
district court also makes a mistake of law when
it misconstrues the language of a guideline and
consequently mischaracterizes the boundaries of
the heartland created by the guideline. The Court
of Appeals for the First Circuit described this
situation most graphically in Rivera, the case
relied upon so heavily by the Supreme Court in
Koon. Then-Chief Judge Breyer wrote:

Plenary review is . . . appropriate where the
appellate court, in deciding whether the
allegedly special circumstances are of a "kind"
that permits departure, will have to perform the
"quintessentially legal function" . . . of
interpreting a set of words, those of an
individual guideline, in light of their intention
or purpose, in order to identify the nature of
the guideline’s "heartland" (to see if the
allegedly special circumstance falls within it).

Rivera, 994 F.2d at 951 (citation omitted). See
also United States v. Talk, 158 F.3d 1064, 1072
(10th Cir. 1998) (citing Rivera). We also
recognized this situation in United States v.
Canoy, 38 F.3d 893 (7th Cir. 1994). After
deciding that extraordinary family circumstances
could be a basis for departure, we turned to our
sister courts of appeals for guidance on how to
construe the guideline:

Because until today, we have interpreted section
5H1.6 to prohibit all departures based on family
considerations, we have not had occasion to
consider what separates the usual and ordinary
family circumstance from the truly exceptional
and extraordinary. The other circuits have
developed a significant body of law on this
question, however.

Id. at 907 (emphasis added). In characterizing
the boundary between the ordinary and the
exceptional as the subject of a "body of law," we
recognized that the inquiry into the boundary of
a heartland has a legal dimension that it is our
responsibility to address. Since Koon, the Fourth
and Sixth Circuits have also recognized that
discerning the boundary of the heartland involves
the development of a case law, the task of the
appellate court./3 This limited but important
reliance on appellate decisions helps ensure
consistency among the district courts with regard
to particular sentencing guidelines. Consistency
is, of course, an important purpose of the
Guidelines. See 28 U.S.C. sec. 991(b)(1)(B);
United States v. Unthank, 109 F.3d 1205, 1211
(7th Cir. 1997).

      Although appellate case law construing a
guideline can shape the contours of its heartland
and thereby inform the content of the guideline,
Koon makes clear that the district courts have
responsibility for assessing whether the
circumstances of a particular case fall outside
the heartland of a guideline. In performing this
task, a district court must not only assess the
boundary of the heartland but must also determine
on which side of that boundary the facts of a
particular case fall. While appellate case law
construing the guideline will set certain legal
limitations on the district court’s construction
of the guideline, the second step is clearly a
factual issue. In this function, the district
courts are, the Supreme Court has reminded us in
Koon, in a better position to compare the facts
of one case with those of the many others it has
adjudicated. See Koon, 581 U.S. at 98. As Koon
recognized, the district court has "special
competence" on the question of a particular
case’s "ordinariness" or "unusualness." Id. at 99
(quoting Rivera, 994 F.2d at 951).

2.

      Section 5H1.6 of the Sentencing Guidelines
states that "[f]amily ties and responsibilities
and community ties are not ordinarily relevant in
determining whether a sentence should be outside
the applicable guideline range." U.S.S.G.
sec.5H1.6. Further, sec.5H1.5 states that
"[e]mployment record is not ordinarily relevant
in determining whether a sentence should be
outside the applicable guideline range." U.S.S.G.
sec.5H1.5. Since Koon we have had several
occasions to review a district court’s decision
as to whether to depart based on family
circumstances or employment. See United States v.
Wright, Nos. 99-1684, 99-3642 & 99-3767, 2000 WL
900185 (7th Cir. July 7, 2000); United States v.
Stefonek, 179 F.3d 1030 (7th Cir. 1999); United
States v. Guy, 174 F.3d 859 (7th Cir. 1999);
United States v. Owens, 145 F.3d 923 (7th Cir.
1998); United States v. Carter, 122 F.3d 469 (7th
Cir. 1997).

      In our decisions interpreting sec.5H1.6, we have
interpreted the guideline language "not
ordinarily relevant" to require a sentencing
court to recognize that, when an individual is
incarcerated, it is expected that his family life
will suffer. See Wright, 2000 WL 900185, at *2;
Carter, 122 F.3d at 473; Canoy, 38 F.3d at 907.
The Guidelines recognizes that many persons
convicted of a criminal offense have family
responsibilities, including responsibilities to
their children; such responsibilities, standing
alone, cannot be considered extraordinary. See
Stefonek, 179 F.3d at 1038; Carter, 122 F.3d at
475; Canoy, 38 F.3d at 907. We have recognized
that a defendant’s ability to rely on a
supportive spouse or other relatives to look
after his children makes his case for a downward
departure less compelling. See Carter, 122 F.3d
at 474. Under sec.5H1.6, when the defendant is a
single parent, the district court, in the
exercise of its discretion, must determine
whether the particular circumstances warrant a
departure. Compare Canoy, 38 F.3d at 908
(cataloging decisions from other circuits where
downward departures for single parents were
affirmed) with Carter, 122 F.3d at 474 (noting
decisions from other circuits where departures
were rejected for single parents).

      We also have noted that sec.5H1.5 recognizes
that, for most defendants, holding a steady job
is not extraordinary, but in fact expected. See
Carter, 122 F.3d at 475. We have cautioned that
the Guidelines do not permit district courts to
grant "’middle class’ sentencing discounts,"
because "[c]riminals who have the education and
training that enables people to make a decent
living without resorting to crime are more rather
than less culpable than their desperately poor
and deprived brethren in crime." Stefonek, 179
F.3d at 1038. The fact that a defendant’s
employment was "strikingly meritorious" does not
require district courts to grant downward
departures on this basis. See Carter, 122 F.3d at
475.

3.

      In light of our precedents delineating the
boundary of the heartland for family
circumstances and employment, we lack
jurisdiction to review the district court’s
decision not to grant a downward departure. The
district court correctly recognized that it had
the authority to depart based on family and
employment circumstances. Although the district
court thought that the sentence mandated by the
Guidelines was too harsh, and that Mr. Jaderany’s
family circumstances were deeply sympathetic, it
nonetheless concluded that, because Mr.
Jaderany’s situation was similar to previous
situations in which downward departures were
denied, a downward departure was unwarranted in
this case.

      The district court employed the proper
methodology. First, the district court took note
of the boundary of the heartland, and in doing so
was mindful of other cases that have delineated
the parameters of the heartland. Then, it
considered the particular facts of Mr. Jaderany’s
case, and decided that they fell within the
heartland as defined by those earlier cases. The
factors considered by the district court were Mr.
Jaderany’s strong family ties, the high regard in
which he was held by his community, and his
successful business. It then concluded that those
factors on their own did not make Mr. Jaderany’s
case unusual.

      We are convinced that the district court
correctly understood that it had the authority to
depart and correctly perceived the boundaries of
the heartland as defined by our earlier cases.
Because the district court had a correct
understanding of the legal standards for
departure, we lack jurisdiction to second-guess
the district court’s decision not to depart. See
Guy, 174 F.3d at 861; Carter, 122 F.3d at 475.

Conclusion

      For the foregoing reasons, the judgment of the
district court is affirmed.

AFFIRMED



/1 The counts of which Mr. Jaderany was found guilty
(Counts 16-21) also charged him as an aider and
abettor. See 18 U.S.C. sec. 2. In order to
convict Mr. Jaderany as an aider and abettor, the
Government had to prove three things: (1) that he
knew of the illegal activity; (2) that he desired
to help that activity succeed; and (3) that he
took some action to help the scheme succeed. See
United States v. Irwin, 149 F.3d 565, 569-70 (7th
Cir. 1998); United States v. Woods, 148 F.3d 843,
849-50 (7th Cir. 1998). We have held that "[a]n
aider and abettor may be punished with the same
severity as a principal." United States v.
Coleman, 179 F.3d 1056, 1061 (7th Cir. 1999)
(quoting United States v. Corral-Ibarra, 25 F.3d
430, 436 (7th Cir. 1994)). Mr. Jaderany’s brief
on appeal casts his argument only in terms of the
substantive offense under 18 U.S.C. sec. 2314.
Yet, it should be noted, his specific contention-
-that he acted without knowledge and intent--is
relevant to the aiding and abetting charge as
well.

/2 Mr. Jaderany entered evidence of his important
role in supporting his wife and children, and of
his role as a leader in his community.

/3 See United States v. DeBeir, 186 F.3d 561, 573
(4th Cir. 1999) (comparing facts to those "found
exceptional in existing case law"); United States
v. Ford, 184 F.3d 566, 585 (6th Cir. 1999)
(describing as an issue of law a district court’s
conclusion that transactions in gambling proceeds
were not per se outside a heartland’s boundary).